Felton, Chief Judge,
dissenting. Two checks were issued by Carmichael Tile Company to Summitville Tiles, Inc., dated the same day and transmitted at the same time. The notations on the two checks showed without question that they were tendered in full payment of both invoices. On the $116.35 check the following notation appears at the left top portion: “#9731 - 860.00 less 742.50 - 117.50 disct. 1.15.” On the $3698.42 check there appears the following notation: “9732 - 3773.90 - disct. 75.48 - 3698.42.” With full knowledge that the two checks were intended to pay both invoices in full, Summitville Tiles, Inc., accepted and cashed them. This action constituted an accord and satisfaction of both invoices. Code § 20-1201; Rivers v. Cole Corp., 209 Ga. 406, 408 (73 S. E. 2d 196). In the Rivers case the court stated: “We, therefore fully adopt Mr. Justice Duckworth’s dissenting opinion [Sylvania Electric Products v. Electrical Wholesalers, 198 Ga. 870, 876, 33 S. E. 2d 5] as our ruling in the instant case; and, accordingly, hold, as was there in effect said, that, if a creditor remits a sum of money to his debtor, though less than the amount actually due, with the understanding, either express or implied, that it is in satisfac*349tion of his debtor’s claim, and the latter accepts and retains it, accord and satisfaction of the demand results therefrom, and the balance, insofar as our law is concerned, may not thereafter be recovered by the creditor in an action instituted for that purpose (Chicago Ry. Co. v. Clark, 178 U. S. 353, 366, 20 S. Ct. 924, 44 L. Ed. 1099); and this is true under our law whether the debtor’s claim or demand be liquidated or unliquidated, disputed or undisputed.”
I dissent from the judgment of affirmance.